  YOUNG J.CaseKIM (No.5:20-cr-00190-JGB
                         264195)           Document 35 Filed 03/19/21 Page 1 of 1 Page ID #:214
  Deputy Federal Public Defender
  (Email: Young_Kim@fd.org)
  3801 University Avenue, Suite 700
  Riverside, California 92501
  Tel: 951-276-6346
  Fax: 951-276-6368

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                    CASE NUMBER

                                                     PLAINTIFF
                                   v.                                             ED CR 20-00190-JGB
  DAVID ANTHONY BATTLE,
                                                                                APPLICATION FOR
                                                                    REVIEW/RECONSIDERATION OF ORDER
                                                                            SETTING CONDITIONS OF
                                                  DEFENDANT.                  RELEASE/DETENTION
                                                                 (18 U.S.C. §3142) AND REQUEST FOR HEARING

       Application is made by G plaintiff G✔defendant DAVID ANTHONY BATTLE
  that a hearing be held to review /reconsider the decision of

  G United States District Judge                                          by order dated:

  ✔Magistrate Judge SHERI PYM
  G                                                                       by order dated: September 30, 2020

       ✔ denying release and imposing detention under subsection G (d) or G
       G                                                                  ✔(e) of Title 18 U.S.C. §3142; or
       G ordering release upon certain conditions, or
       G denying detention.

      This application is made G ✔pre-sentence G post-sentence based on the following facts not previously considered by
  said judicial officer or changed circumstances as follows:
  New bail resources for Mr. Battle not considered in previous detention hearing.



     Relief sought (be specific):
  We pray that the Court order Mr. Battle released on bond.




      Counsel for the defendant and plaintiff United States Government consulted on March 19, 2021
  and opposing counsel declines to stipulate to an order providing the relief sought.

                               ✔AUSA G Defendant’s Counsel G PSA G Interpreter G USM G Probation
  ✔ Telephonic notice given to G
  G
  on March 19, 2021                     .

                                    ✔not required. Language
       An interpreter is G required G
                      ✔
       Defendant is G in custody G not in custody.

  March 19, 2021                                                 /S/ Young J. Kim, DFPD
  Date                                                           Moving Party


                        APPLICATION FOR REVIEW/RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                               RELEASE/DETENTION, (18 U.S.C. §3142) AND REQUEST FOR HEARING
CR-88 (06/07)
